
	
		II
		111th CONGRESS
		1st Session
		S. 547
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2009
			Mr. Bingaman (for
			 himself, Mr. Casey,
			 Ms. Stabenow, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to reduce
		  the costs of prescription drugs for enrollees of Medicaid managed care
		  organizations by extending the discounts offered under fee-for-service Medicaid
		  to such organizations.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Drug Rebate Equalization Act of
			 2009.
		2.Extension of
			 prescription drug discounts to enrollees of Medicaid managed care
			 organizations
			(a)In
			 generalSection 1903(m)(2)(A) (42 U.S.C. 1396b(m)(2)(A)) is
			 amended—
				(1)in clause (xi),
			 by striking and at the end;
				(2)in clause (xii),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(xiii)such contract
				provides that (I) payment for covered outpatient drugs dispensed to individuals
				eligible for medical assistance who are enrolled with the entity shall be
				subject to the same rebate required by the agreement entered into under section
				1927 as the State is subject to, and (II) capitation rates paid to the entity
				shall be based on actual cost experience related to rebates and subject to the
				Federal regulations requiring actuarially sound
				rates.
						.
				(b)Conforming
			 amendmentsSection 1927 (42 U.S.C. 1396r–8) is amended—
				(1)in subsection
			 (d)—
					(A)in paragraph (1),
			 by adding at the end the following:
						
							(C)Notwithstanding
				the subparagraphs (A) and (B)—
								(i)a
				Medicaid managed care organization with a contract under section 1903(m) may
				exclude or otherwise restrict coverage of a covered outpatient drug on the
				basis of policies or practices of the organization, such as those affecting
				utilization management, formulary adherence, and cost sharing or dispute
				resolution, in lieu of any State policies or practices relating to the
				exclusion or restriction of coverage of such drugs, provided, however, that any
				such exclusions and restrictions of coverage shall be subject to any
				contractual requirements and oversight by the State as contained in the
				Medicaid managed care organization's contract with the State, and the State
				shall maintain approval authority over the formulary used by the Medicaid
				managed care organization; and
								(ii)nothing in this
				section or paragraph (2)(A)(xiii) of section 1903(m) shall be construed as
				requiring a Medicaid managed care organization with a contract under such
				section to maintain the same such policies and practices as those established
				by the State for purposes of individuals who receive medical assistance for
				covered outpatient drugs on a fee-for-service
				basis.
								;
				and
					(B)in paragraph (4),
			 by inserting after subparagraph (E) the following:
						
							(F)Notwithstanding
				the preceding subparagraphs of this paragraph, any formulary established by
				Medicaid managed care organization with a contract under section 1903(m) may be
				based on positive inclusion of drugs selected by a formulary committee
				consisting of physicians, pharmacists, and other individuals with appropriate
				clinical experience as long as drugs excluded from the formulary are available
				through prior authorization, as described in paragraph
				(5).
							;
				and
					(2)in subsection
			 (j), by striking paragraph (1) and inserting the following:
					
						(1)Covered
				outpatients drugs are not subject to the requirements of this section if such
				drugs are—
							(A)dispensed by
				health maintenance organizations, including Medicaid managed care organizations
				that contract under section 1903(m); and
							(B)subject to
				discounts under section 340B of the Public Health Service
				Act.
							.
				(c)ReportsEach
			 State with a contract with a Medicaid managed care organization under section
			 1903(m) of the Social Security Act (42 U.S.C. 1396b(m)) shall report to the
			 Secretary on a quarterly basis the total amount of rebates in dollars and
			 volume received from manufacturers (as defined in section 1927(k)(5) of such
			 Act (42 U.S.C. 1396r–8(k)(5)) for drugs provided to individuals enrolled with
			 such an organization as a result of the amendments made by this section for
			 both brand-name and generic drugs. The Secretary shall review the reports
			 submitted by States under this subsection and, after such review, make
			 publically available the aggregate data contained in such reports.
			(d)Effective
			 dateThis section and the amendments made by this section take
			 effect on the date of enactment of this Act and apply to rebate agreements
			 entered into or renewed under section 1927 of the Social Security Act (42
			 U.S.C. 1396r–8) on or after such date.
			
